DETAILED ACTION

Status of Application
This action is a Non-Final Rejection. This action is in response to the request for continued examination filed on July 21, 2022.
Claims 7-9 have been canceled.
Claims 1-6, and 10-13 are amended.
Claims 14-16 have been added.
Claims 1-6 and 10-16 are pending and are rejected. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	


Response to Arguments
	Regarding the rejection under 35 U.S.C. 101, Applicant argues that claims 1, 11, and 13 do not recite an abstract idea. Remarks at 9. However, as shown in the rejection, the claims recite certain methods of organizing human activity. The claimed invention is directed toward receiving value related to a value of a purchased an insurance product or service and then applying that value toward renewing the insurance product or service. This is an abstract idea since it involves insurance and the exchange of value. Therefore, the claims recite an abstract idea. 
	Applicant further argues that “[t]he claimed invention is not just using a computer as a tool to simply ‘apply it’; rather, the claimed invention includes many details about ‘how’ the specific functions are completed (page 21 of the 2019 Revisions). Moreover, many of the claimed features cannot be practically performed in the human mind.” Remarks at 9-10. However, the claimed process is being implemented using a computer. A similar process could occur outside of a computer—i.e., generating data based on a purchased insurance product or service, assigning value to that data, and apply that value to the renewal of the insurance product or service. Furthermore, the claimed token, digital currency, and digital wallet are being used according to their intended purpose and are not being improved. Therefore, the additional elements do not integrate the abstract idea into a practical application. Thus, the rejection has been maintained. 
	Regarding the rejection under 35 U.S.C. 103, the rejection has been withdrawn in light of Applicant’s amendments. Although some of the claimed concepts are known in the art per the previously and currently cited art, the combination of limitations is not obvious. 



Objection
	Claims 1, 11, and 13 are objected to for the following reason: Claim 1 recites “obtaining data relative to at least one purchased insurance product or service by a user, wherein the data includes a value of the at least one purchased product or service, an insurance policy number….”  The word “insurance” is missing from the “the at least one purchased [insurance] product or service.” This appears to be a typographical error and being interpreted as “the at least one purchased insurance product or service” to be consistent with the antecedent basis. Claims 11 and 13 include the same issue. Appropriate correction is required. 
	Claim 13 is objected to for the following reason: The preamble recites “at least one processor.” However, the preamble and the body of the claim refers to “the processor.” It appears that “the processor” is meant to refer to “at least one processor,” and this is how the claim is being interpreted. Appropriate correction is required.  
	Claim 13 is objected to for the following reason: Claim 13 recites “assigning, by the processor, a creation date of the token and an expiration date of the token to the token.” It appears that the bolded and underlined “token” should be “digital currency” to be consistent with the other independent claims and the specification. Appropriate correction is required. 



Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-6 and 10-16 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more.  
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019).). 

Step 1: Does the Claim Fall within a Statutory Category?
Yes, with respect to claims 1-6, 10, 14, and 15 which recite a method and, therefore, are directed to the statutory class of process. 
Yes, with respect to claims 11, 12, and 16 which recite a system and, therefore, are directed to the statutory class of machine or manufacture.
Yes, with respect to claim 13, which recites a non-transitory computer-readable medium and, therefore, is directed to a manufacture.

Step 2A, Prong One: Is a Judicial Exception Recited?
The following claim identifies the limitations that recite an abstract idea in italics and that recite additional elements in bold: 

1. 	A method of generating and managing digital currency in accordance with insurance-based products/services, comprising: 
	obtaining data relative to at least one purchased insurance product or service by a user, wherein the data includes a value of the at least one purchased product or service, an insurance policy number of the at least one purchased insurance product or service, an identification of the user, and timestamping of the at least one purchased insurance product or service; 
	generating a token in accordance with said obtained data;
	assigning a quantity of an issued digital currency to the token, wherein the quantity of the issued digital currency is derived from the value of the at least one purchased product or service; 
	assigning the insurance policy number of the at least one purchased insurance product or service to the token;
	assigning the identification of the user to the token;
	assigning a creation date of the digital currency and an expiration date of the digital currency to the token; and 
	crediting a digital wallet of said user with said generated token; and 
	renewing the at least one purchased insurance product or service using at least a portion of the issued digital currency assigned to the token.

2. 	The method according to claim 1, further comprising transferring the digital currency from the digital wallet to a third party. 

3. 	The method according to claim 2, wherein the digital wallet is configured to save and transfer digital currency, withdraw cash, use the digital currency for purchasing one or more products/services at a third party that accepts the digital currency, and purchase an additional insurance product/service. 

4. 	The method according to claim 1, further comprising linking the digital currency to a stock exchange market, in particular, in terms of stock financial value by "Fiat Money", thereby a current value of the digital currency is being updated according to a value of stock exchange shares. 

5. 	The method according to claim 4, wherein the linking of the digital currency to the stock exchange market comprises: 
a) receiving data relative to a value of a stock exchange associated with an insurance product/service provider through which the digital currency is being generated; and 
b) updating the current value of said digital currency according to said received data. 

6. 	The method according to claim 1, wherein the generated digital currency is provided in an encrypted manner. 

10. 	The method according to claim 1, wherein each digital wallet is associated with a specific individual user. 

11. 	A system of generating and managing digital currency in accordance with insurance-based products/services, comprising: 
a) at least one processor; and 
b) a memory comprising computer-readable instructions which when executed by the at least one processor causes the processor to execute a clearinghouse server, 
wherein the server: 
I. obtains data relative to at least one purchased insurance product or service by a user, wherein the data includes a value of the at least one purchased product or service, an insurance policy number of the at least one purchased insurance product or service, an identification of the user, and timestamping of the at least one purchased product or service; 
II. generates a token in accordance with said obtained data; 
III. assigns a quantity of an issued digital currency to the token, wherein the quantity of the issued digital currency is derived from the value of the at least one purchased product or service; 
IV. assigns the insurance policy number of the at least one purchased insurance product or service to the token;
V. assigns the identification of the user to the token;
VI. assigns a creation date of the digital currency and an expiration date of the digital currency to the token;
VII. credits a digital wallet of said user with said generated token; 
VIII. transfers the digital currency via the digital wallet; and 
IX. renews the at least one purchased insurance product or service using at least a portion of the issued digital currency assigned to the token.

12. 	The system according to claim 11, wherein the clearinghouse server is further configured to link the digital currency to a stock exchange market information feed, and update the value of the digital currency to the actual stock exchange. 

13. 	A non-transitory computer-readable medium comprising instructions which when executed by at least one processor causes the processor to perform a method of generating and managing digital currency in accordance with insurance-based products/services, the method comprising: 
obtaining, by the processor, data relative to at least one purchased insurance product or service by a user, wherein the data includes a value of the at least one purchased product or service, an insurance policy number of the at least one purchased insurance product or service, an identification of the user, and timestamping of the at least one purchased insurance product or service; 
	generating, by the processor, a token in accordance with said obtained data;
	assigning, by the processor, a quantity of an issued digital currency to the token, wherein the quantity of the issued digital currency is derived from the value of the at least one purchased product or service; 
	assigning, by the processor, the insurance policy number of the at least one purchased insurance product or service to the token;
	assigning, by the processor, the identification of the user to the token;
	assigning, by the processor, a creation date of the token and an expiration date of the token to the token; and 
	crediting, by the processor, a digital wallet of said user with said generated token; and 
	renewing, by the processor, the at least one purchased insurance product or service using at least a portion of the issued digital currency assigned to the token.

14. 	The method of claim 1, further comprising varying a percentage of the issued digital currency based upon a cost of the at least one purchased product or service, wherein the percentage increases with the cost.

15.	The method of claim 1, wherein renewing the at least one purchased insurance product or service using at least a portion of the issued digital currency assigned to the token is performed automatically. 

16. 	The system of claim 11, wherein the server automatically renews the at least one purchased insurance product or service using the at least a portion of the issued digital currency assigned to the token. 

Yes. But for the recited additional elements as shown above in bold, the remaining limitations of the claims recite certain methods of organizing human activity. The claims are directed to a user purchasing an insurance product or service, receiving value in exchange for the purchase, and using that value to renew the insurance product or service. This type of method of organizing human activity is a fundamental economic practice because it involves insurance and a commercial interaction such as marketing, sales activities, and business relations. Thus, the claims recite an abstract idea.

Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The claim as a whole merely uses a computer as a tool to perform the abstract idea. This computing components (i.e., additional elements that are in bold above) are recited at a high level of generality and are merely invoked as a tool to provide value. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, there is no improvement to the functioning of a computer or technology. Therefore, the abstract idea is not integrated into a practical application. 

Step 2B: Does the Claim Provide an Inventive Concept?
No. As discussed with respect to Step 2A, Prong 2, the additional elements in the claims, both individually and in combination, amount to no more than tools to perform the abstract idea. Merely performing the abstract idea using a computer cannot provide an inventive concept.). Therefore, the claims do not provide an inventive concept.

As such, the claims are not patent eligible.



Relevant Prior Art
“Making Blockchain Real for Customer Loyalty Rewards Programs,” Deloitte Center for Financial Services, https://www2.deloitte.com/content/dam/Deloitte/us/Documents/financial-services/us-fsi-making-blockchain-real-for-loyalty-rewards-programs.pdf (2016). (Teaches loyalty rewards in the form of cryptocurrency.)
“A More Holistic Mobile Shopping Experience with Samsung Services,” https://news.samsung.com/us/samsungpay-rewards-mobile-shopping-experience-cashback/ (May 3, 2018). (Teaches cashback rewards and a mobile wallet.). 
Cantrell et al., U.S. Patent Application Publication No. 2019/0236564 A1.
Code et al., U.S. Patent Application Publication No. 2017/0214522 A1. 
Kim, U.S. Patent Application Publication No. 2019/0333149 A1. Kim teaches a token that varies based on market values of cryptocurrencies. See paragraph 0039. 
Jenson, U.S. Patent Number 10,311,460 B2. Jensen teaches a loyalty rewards program. 
Rubin, U.S. Patent Application Publication No. 2018/0315072 A1. Rubin teaches a cryptocurrency based loyalty token. 
Mohtar, U.S. Patent Application Publication No. 2019/0266597 A1. Mohtar teaches healthcare cryptocurrency used to digitally execute healthcare payment transactions between consumers and healthcare providers. A health insurance company can have a digital wallet that is coupled to the health insurance company’s account. See paragraph 0041. 
Felix et al., U.S. Patent Application Publication No. 2014/0200909 A1. Felix teaches that a token can be used to link a user’s relationship with a healthcare insurance company through a digital wallet. See paragraph 0025.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH H ROSEN whose telephone number is (571) 270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson, can be reached at 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698